Campbell, J.,
delivered the opinion of the court.
According to the averments of the bill no valid charge was ever fixed upon the lands of the complainants because of the illegal and unwarranted method pursued by the municipal authorities in attempting to fix such charge, and as there was no legal charge upon the lands it was not incumbent on the complainants to pay, or offer to pay, anything as a condition of relief.

JReversed and demurrer overruled with leave to answer in thirty days after mandate herein filed in the court below.

Woods, C. J., having been of counsel, in the court below, while at the bar, takes no part in this decision.